DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-11, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaue (US 2021/0143035).

Regarding claim 1, Sakaue teaches a vacuum processing apparatus comprising: 
a load lock module, 3A and 3B, including a housing and a plurality of substrate holding sections, wherein the inside of the housing is switchable between a normal pressure atmosphere and a vacuum atmosphere, the housing has openable/closeable first substrate transfer ports, 31, formed on one of right and left sides thereof and an openable/closeable second substrate transfer port, 33, formed on a rear side thereof, and each of the plurality of substrate holding sections is configured to hold a substrate on a right or left side in the housing; 
a vacuum transfer chamber, 9, having a vacuum atmosphere, wherein the vacuum transfer chamber is connected to the rear side of the housing and the second substrate transfer port is opened to the vacuum transfer chamber; 
a processing module, 4, connected to the vacuum transfer chamber, for vacuum- processing the substrate; 
a vacuum transfer mechanism, 6, configured to transfer the substrate between the load lock module, the vacuum transfer chamber, and the processing module; 
a normal pressure transfer chamber, 2, having a normal pressure atmosphere, wherein the normal pressure transfer chamber extends over or under the housing from one of the right and left sides of the housing to the other one thereof so that each of the first substrate transfer ports is opened, the normal pressure transfer chamber includes a stacked transfer region, and the stacked transfer region is a region overlapping the housing to which the substrate is transferred; 
a plurality of loading/unloading ports, provided on right and left outer sides of the normal pressure transfer chamber, for loading or unloading a transfer container accommodating the substrate; and 
a normal pressure transfer mechanism, 5, configured to transfer the substrate between each of the substrate holding sections and the transfer container carried into each of the loading/unloading ports via the stacked transfer region, see figures 1 and 2.

Regarding claim 2, Sakaue teaches the normal pressure transfer mechanism delivers the substrate, via the stacked transfer region, between the loading/unloading port on one of the right and left outer sides and the substrate holding section on the other one of the right and left sides. See figures 1, 2, 8-10.

Regarding claim 9, Sakaue teaches in the load lock module, the inside of the housing is partitioned into a space in which substrate holding sections on the left side are disposed and a space in which substrate holding sections on the right side are disposed, see figure 1.

Regarding claim 10, Sakaue teaches the loading/unloading ports are provided on the left and right sides with respect to the housing, and each of the loading/unloading ports is provided in front of the normal pressure transfer chamber, see figure 1.

Regarding claim 11, Sakaue teaches the normal pressure transfer chamber extends under the housing from one of the right and left sides of the housing to the other one thereof, and the stacked transfer region is formed under the housing, see figure 2.

Regarding claim 15, Sakaue teaches the plurality of loading/unloading ports are provided on right and left sides of the housing with respect to a lateral center of the housing, and the normal pressure transfer mechanism is shared by each of the loading/unloading ports, see figure 1.

Regarding claim 16, Sakaue teaches a moving path of the normal pressure transfer mechanism is formed in front of the housing in the normal pressure transfer chamber, see figure 1.

Regarding claim 17, Sakaue teaches the substrate holding sections are provided in a plurality of stages on upper and lower regions of the housing, see figure 2.

Regarding claim 18, Sakaue teaches a substrate transferred from the normal pressure transfer chamber to the load lock module is held by a substrate holding section on one of the upper and lower sides, and a substrate transferred from the vacuum transfer chamber to the load lock module is held by a substrate holding section on the other one of the upper and lower sides, see paragraph 0086.

Regarding claim 19, Sakaue teaches a substrate transfer method for transferring a substrate in a vacuum processing apparatus comprising a load lock module including a housing and a plurality of substrate holding sections, wherein the inside of the housing is switchable between a normal pressure atmosphere and a vacuum atmosphere, the housing has openable/closeable first substrate transfer ports formed on one of right and left sides thereof, and an openable/closeable second substrate transfer port formed on a rear side thereof, and each of the plurality of substrate holding sections is configured to hold a substrate on a right or left side in the housing, the method comprising: loading or unloading a transfer container accommodating the substrate with respect to a plurality of loading/unloading ports provided on right and left outer sides of a normal pressure transfer chamber having a normal pressure atmosphere, wherein the normal pressure transfer chamber extends over or under the housing from one of the right and left sides of the housing to the other one thereof so that each of the first substrate transfer ports is opened; transferring, by a normal pressure transfer mechanism, the substrate between each of the substrate holding sections and the transfer container carried into each of the loading/unloading ports via a stacked transfer region, wherein the stacked transfer region is a region overlapping the housing in the normal pressure transfer chamber to which the substrate is transferred; and transferring, by a vacuum transferring mechanism, the substrate between a vacuum transfer chamber having a vacuum atmosphere, a processing module connected to the vacuum transfer chamber for vacuum-processing the substrate, and the load lock module, wherein the vacuum transfer chamber is connected to the rear side of the housing and the second substrate transfer port is opened to the vacuum transfer chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaue in view of Mitchell et al. (US 7,949,425).

Regarding claim 3, Sakaue teaches a stacked transfer region but does not teach a substrate mounter within that region.  Mitchell et al. teaches a vacuum processing apparatus with a substrate mounter, 122, in a stacked transfer region, see figure 1A.  It would have been obvious to one of ordinary skill in the art to combine the substrate mounted of Mitchell et al. with the apparatus of Sakaue in order to provide a buffer area for substrates to be temporarily stored before and after loading into the load lock module.  

Regarding claim 4, Mitchell et al. further teaches the substrate mounter includes a pre-processing substrate mounter on which an unprocessed substrate to be transferred to the load lock module is placed, see column 5, lines 50+.

Regarding claim 5, Mitchell et al. teaches the pre- processing substrate mounter includes an alignment mechanism having a rotating unit and a detector, the rotating unit is configured to rotate the substrate received from the normal pressure transfer mechanism, and the detector is configured to illuminate with light a region including a peripheral edge of the substrate that rotates and to receive light passing through the region to execute positional matching between the substrate and the normal pressure transfer mechanism, see column 5, lines 50+.

Regarding claim 6, Mitchell et al. teaches the substrate mounter includes a post-processing standby unit on which the substrate carried out from the load lock module is placed for standby, see column 5, lines 50+.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaue in view of Yamagishi et al. (US 2019/0385873).

Regarding claim 8, Sakaue teaches 2 substrate holder, not 4, as claimed.  Yamagishi et al. teaches a 2x2 matrix of holder, as claimed, see figure 1.  It would have been obvious to one of ordinary skill in the art to include additional substrate holders, as taught by Yamagishi et al. in order to increase the capacity of the load lock modules. 

Allowable Subject Matter
Claims 7, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does teaches a load lock that can hold multiple substrates in a vertical direction, see Sakaue.  Sakaue does not teach a plurality of load lock modules and it would not be obvious to modify the prior art to teach the claimed invention.
The apparatus claimed in claims 12-14 including the first and second normal pressure transfer mechanism was not found to be taught among the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



27 October 2022